Order entered December 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01125-CV

                  IN THE INTEREST OF E.P.S. AND X.Z.S., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30153-2016

                                           ORDER
       Before the Court is appellant’s December 2, 2019 second motion for an extension of time

to file her brief on the merits. We GRANT the motion. We ORDER the brief tendered to this

Court by appellant on December 2, 2019 filed as of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE